Citation Nr: 0014791	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-18 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  

In May 1996, the veteran testified at a personal hearing held 
at the RO before a hearing officer.  A transcript of that 
hearing is of record.  

In February 1999, the Board remanded the case to the RO for 
further development.  Following completion of the requested 
development, the RO again denied the claim, and the case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's active military service includes a tour of 
duty in Vietnam from April 1969 to September 1969; his 
military occupational specialty (MOS) was cook.  

2.  Although the evidence does not establish that the veteran 
engaged in combat with the enemy, there is evidence 
corroborating the deaths of two members of the company and 
unit within which the veteran served during his tour of duty.  

3.  The veteran has been diagnosed with PTSD on the basis of 
his military experiences in Vietnam, to include a claim of 
witnessing the death of one of the servicemen referred to 
above.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999); 38 C.F.R. 
§ 3.304(f) (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD and a result of claimed 
in-service stressful experiences.  His active duty service 
included a tour in Vietnam from April 1969 to September 1969.  
He was separated from active duty in October 1969 and he 
filed his claim form PTSD in April 1995.  

The VA regulation setting forth the criteria for service 
connection for PTSD was revised during the pendency of the 
instant appeal.  The regulation in effect prior to March 7, 
1997, set forth the following criteria:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, VA published the revised version of 38 C.F.R. 
§ 3.304(f) in the Federal Register, following the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  That regulation, 
made effective from the date of the Cohen decision (March 7, 
1997, amended April 8, 1997), is as follows:. 

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) (effective from 
November 7, 1996) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To date, the RO has adjudicated the 
claim in light of the revised version of section 3.304(f).  
However, there is no prejudice to the veteran in considering 
the revised regulation in the first instance, given the 
Board's favorable result in this case, as explained below.  

The veteran's service medical records and post-service VA and 
private medical records and reports from the Social Security 
Administration reflect treatment for various physical and 
psychiatric problems from 1975 to 1995, to include alcohol 
and drug abuse, situational depression, and depression. 

A June 1995 VA psychiatric examiner diagnosed with PTSD, 
apparently based on the veteran's experiences while serving 
in the Marine Corps in Vietnam, to include witnessing the 
death of a friend and of his company commander, CPT Michael 
Wunsch, in July 1969.  Also, the veteran's VA outpatient 
treatment records for various periods of time from January 
1995 to June 1999 reflect treatment for various disorders, 
including PTSD based on his psychologically traumatic 
experiences, including death and injury to his comrades, 
during his tour in Vietnam.  These diagnoses are sufficient 
to well ground the claim.  See 38 U.S.C.A. § 5107(b); Murphy 
v. Derwinski, 1 Vet App. 78, 81 (1990).  The question 
remains, however, as to whether the veteran, in fact, has a 
credible diagnosis of PTSD when this question is considered 
in light of the remaining criteria for service connection for 
the condition:  namely, credible evidence that the claimed 
stressor(s) actually took place and of a nexus between the 
stressor(s) and the veteran's symptoms.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145; Zarycki, 6 
Vet. App. at 98.  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  However, mere presence in a 
combat zone, or the reporting of indirect experiences of an 
individual while there, are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The veteran's military personnel records show that he served 
in Vietnam from late April 1969 to late  September 1969 in I 
Corps with the 3d Tank Battalion (Reinforced), 3d Marine 
Division, Fleet Marine Force, as a cook.  These records also 
indicate that he served in direct support of various military 
operations in and around Quang Tri Province.  His awards and 
decorations consist of the National Defense Service Medal, 
the Vietnam Service Medal, and Rifle Marksmanship Badge, none 
of which specifically indicate combat service.

The incidents that the veteran described in various 
statements and in his May 1996 personal hearing testimony, as 
to stressors experienced in Vietnam, pertain primarily to 
experiencing sniper fire and rocket and mortar attacks, 
during which he witnessed fellow soldiers being wounded and 
killed.  Although he was a cook in Vietnam, he claims that he 
also rode "shot gun" on supply runs three times a week, 
performed perimeter duty, and did some minesweeping.  One 
particular incident, which he well remembers, was when his 
company commander, CPT Michael Wunsch, and PFC Stephen 
Dowdell were killed in July 1969.  At the time, the veteran's 
unit was ordered to assist the 101st Airborne and CPT Wunsch 
ordered the veteran to go along so as to not leave him alone 
back at the base camp.  The company, consisting of three 
tanks and a platoon of infantry, set out and by evening set 
up a perimeter of claymore mines and holes.  Early the next 
morning, the unit was hit with mortars and small arms fire.  
The veteran relates that he was with the commander's tank 
and, during the attack, the tank was hit, instantly killing 
the company commander, who was on the tank's turret directing 
fire.  Also killed was PFC Dowdell, who was inside the tank, 
and seriously wounded was the First Sergeant, who was in the 
tank's driver's compartment.  Two other Marines from the 
infantry platoon were killed as well.  The veteran maintains 
that the firefight lasted approximately an hour, during which 
the veteran returned fire with his M-16.  Fire support gun 
ships came in and, after the attack, about 10 seriously 
wounded Marines were medevacked.  He and the rest of the unit 
then returned to their base camp never reaching the 101st 
Airborne.  

In March 1999, verification was received from the 
Headquarters, United States Marine Corps, through the 
Department of the Navy, that on July 28, 1969, while members 
of "A" Company, 3d Tank Battalion, 3d Marine Division 
(Reinforced), Fleet Marine Force, CPT Michael C. Wunsch and 
PFC Stephen Dowdell were killed in action in Quang Tri 
Province.  The veteran's service personnel records confirm 
that the veteran was assigned to Co A, 3d Tank Battalion, 3d 
Marine Division (Reinforced), Fleet Marine Force, from June 
7, 1969 to September 1, 1969.  

The Board finds that the evidence of record does not 
establish that the veteran engaged in combat with the enemy.  
Hence, independent verification (corroboration) of his 
claimed in-service stressful experiences is necessary.  The 
Board finds that two of the veteran's claimed stresstors has, 
essentially, been corroborated.  The service department 
evidence does not provide specific corroboration of the 
veteran's claim that he personally participated in combat 
operations and missions in Quang Tri Province, as he 
contends.  However, such evidence does establish the deaths 
of two servicemen, named by the veteran, during the period in 
which the veteran served in Vietnam, as well as the facts 
that those individuals served with the same company and unit 
to which the veteran was assigned in Vietnam, and served in a 
location at which the veteran was stationed.  While the Board 
acknowledges that there is no specific corroboration of the 
veteran's claim that he actually witnessed the death of CPT 
Wunsch, to require such evidence to do so would be defining 
corroboration too narrowly.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

The record also includes a VA examiner's 1995 opinion that 
the veteran's PTSD is a result, at least in part, him 
witnessing the service the death of CPT Wunsch.  That 
opinion, as well as the other medical evidence of record, 
also suggests that there is a nexus between his current PTSD 
symptomatology and the stressors that have been deemed 
established by the record.  

Hence, the record contains evidence that tends to establish 
the criteria for establishing PTSD (under either the former 
or revised version of 38 C.F.R. § 3.304(f)).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Under the circumstances of this case, 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that the criteria for service 
connection for PTSD are met.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

